Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: weather covering 100, as illustrated in Figure 1A and the accompanying description found in [22-27];
Species B: weather covering 100 with separable post junctions 150 with a pin and hole connection, Fig. 2, as illustrated in Figs. 1B-2 and the accompanying description found in [29-35];
Species C: weather covering 400 with flexible anchoring legs 414, as illustrated in Fig. 4 and the accompanying description found in [38-39];
Species D: weather covering 500 without sliding strut support, as illustrated in Fig. 5 and the accompanying description found in [40-44];
Species E: weather covering 600 with the upward undeployed state and drainage openings 617, as illustrated in Fig. 6, and the accompanying description found in [45-48];
Species F: weather covering 700 with anchoring strap 760 corresponding to each strut 785, as illustrated in Figure 7 and the accompanying description found in [49-52];

Species H: weather covering 800 with quick-connect upper latching connectors 970d-970a, as illustrated in Figures 8 & 10 and the accompanying description found in [53-55, & 62-63]; and
Species I: weather covering 800 having a rotating unfurl function with a split strut 1101/1102, as illustrated in Figs. 11A-11B and the accompanying description found in [64-69]. 
The species are independent or distinct because the disclosure and drawings disclose them as distinct, given the elements as outlined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Species A: A01G13/02-0212.cpc and (inner internal) near5 (stake leg support) same (anchor$3 stak$3).
Species B: A01G13/02-0212.cpc and (stake leg support) same (anchor$3 stak$3) same (magnet$6).

Species D: A01G13/$.cpc and (tent canopy) same (anchor$3 stak$3).
Species E: A01G13/02-0212.cpc and (stake leg support) and (anchor$3 stak$3) and (fold$3 upward) near5 (covering umbrella).
Species F: A01G13/02-0212.cpc and (stake leg support) and (flexible line) near5 (support rigid reinforc$5) same anchor$3.
Species G: A01G13/$.cpc and (cover$3 umbrella) same (anchor$3 stak$3) and (separa$3) same (latch$3 fasten$3 attach$4 fix$4) near5 (magnet$6).
Species H: A01G13/$.cpc and (cover$3 umbrella) same (anchor$3 stak$3) and (separa$3) same (latch$3 fasten$3 attach$4 fix$4) near5 (snap$4 buck$3 pin).
Species I: A01G13/02-0212.cpc and (cover$3 umbrella) near8 (spiral$4 circ$4) and (split mat$3 abut$4) near5 (support arm strut).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made for the above restriction requirement, due to the outlined complexity, MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643